MATHEWS, Circuit Judge
(concurring
in the result).
I concur in the result, but do not concur in all that my associates (Judges Garrecht and Denman) say in their opinion. My associates say:
“We are unable to see any difference with reference to Keil’s function as an employee between this ‘stroll’ in Oakland and his injury while attending an evening’s performance in a moving picture theatre in an Hawaiian town of his defense plant by the collapse of the building. In a remote sense the recreation of the stroll in the Oakland park and on the waterfront and the entertainment of the cinema may make a more efficient laborer. So also he might work better the next day because of a dose of bicarbonate of soda after his dinner. The Act has yet to be interpreted as making the employer an insurer for the employee accidentally swallowing strychnine or for the collapse of the theatre. No more did -.it insure Keil against accident during his Sunday evening stroll after dinner to no ‘particular place’ in Oakland for ■the purpose of ‘killing time.’ ”
Keil never claimed to have suffered an “injury while attending an evening’s performance in, a moving picture theatre in an Hawaiian town of his defense plant by the collapse of the building,” or to have taken “a dose of bicarbonate of soda after his dinner,” or to have swallowed strychnine, accidentally or otherwise. There is nothing m the record about theatres, collapsed buildings, bicarbonate of soda or strychnine. I see no reason for discussing such matters.